Order entered March 6, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-13-01355-CR

                              BENJAMIN ANDERSON, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 86th Judicial District Court
                                   Kaufman County, Texas
                              Trial Court Cause No. 31815-86

                                             ORDER
       The Court REINSTATES the appeal.

       On January 22, 2014, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel Lara

Bracamonte; (3) counsel’s explanation for the delay in filing appellant’s brief is a severe family

medical crisis; and (4) counsel can file appellant’s brief within thirty days of the February 27,

2014 hearing.

       We note that Ms. Bracamonte’s name is not listed on the Court’s case management as

appellant’s attorney. Rather, appellant’s trial counsel is listed.
        Accordingly, we DIRECT the Clerk to substitute Lara Bracamonte as appellant’s

appointed attorney of record in place of Michael Harris.

        We ORDER appellant to file his brief by APRIL 1, 2014.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.

                                                    /s/    LANA MYERS
                                                           JUSTICE